          Case 1:20-cv-04925-KHP Document 25 Filed 03/11/21 Page 1 of 1




               Abdul Hassan Law Group, PLLC                                                   03/11/2021

                         215-28 Hillside Avenue
                     Queens Village, New York, 11427
                                  ~~~~~
Abdul K. Hassan, Esq.                                                      Tel: 718-740-1000
Email: abdul@abdulhassan.com                                              Fax: 718-740-2000
Employment and Labor Lawyer                                       Web: www.abdulhassan.com

                                         March 10, 2021
                                      In light of the parties’ representation that they have settled this
Via ECF                               matter, the Status Conference previously scheduled for March
                                      11, 2021 is hereby adjourned sine die. The Clerk of Court is
Hon. Katherine H. Parker, USMJ        directed to close this case.
United States District Court, SDNY
40 Foley Square,
New York, NY 10007
                                                                                          03/11/2021
                      Re: Caltempa Molina v. Buena Vista Tortillas Corp. et al
                          Case No: 20-CV-04925 (KHP)
                          Motion to Adjourn Conference and Status Report

Dear Magistrate-Judge Parker:

       My firm represents plaintiff Maricela Caltempa Molina (“Plaintiff” or “Molina”) in the
above-referenced action, and I respectfully write to notify the Court that the settlement checks
were received by my office. As such, the March 11, 2021 hearing is no longer necessary, and the
case can be dismissed – we appreciate the Court’s time and attention to this matter which was
instrumental in securing the settlement payments.

       We thank the Court in advance for its time and consideration.

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff

cc:    Defense Counsel via ECF




                                               1
